Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Final Office Action
Applicant’s response (with a single broadening amendment to base claim 13 of the AFP (elected DAFT-1, SEQ ID NO: 2):mannitol mass ratio range from 1:500,000 to 2,000,000 per the examiner’s suggestion previous Office action pages 10-11; arguments; affidavit) is acknowledged.  Suggestions for evidence and/or claim scope amendment are presented below.  In the interests of advancing prosecution on the merits, applicant may schedule an interview with the examiner, if such would be of interest.
The examiner notes that the previous final Office action was inadvertently sent as the examiner mistook applicant’s filing as the previous Office action, since such was labeled “Amendment/Request for Reconsideration After a Non-Final Rejection”, per the electronic filing receipt (10/30/20):

    PNG
    media_image1.png
    254
    804
    media_image1.png
    Greyscale


Any rejections or objections no longer of record have been overcome by the amendments and arguments thereto.  

  
Allowable Subject Matter/Ratio Scope/Interview Summary – Previously Noted, Maintained
	After further search and review, the elected peptide species combination of DAFP-1 (SEQ ID NO: 2) as the species of antifreeze protein (AFP), mannitol as the species of carbohydrate (sugar alcohol), and at a DAFT-1(SEQ ID NO: 2):mannitol specific ratio of 1:2000 by weight, was not found to be reasonably taught or suggested by the prior art of record.  Were the independent claim(s) amended thereto, the claimed invention would in condition for allowance.  The closest prior art of record is that of Wen et al. (U.S. Patent Publication No 2016025073, “Wen et al.”) though not found to constitute prior art based on the exception of being the present applicant’s only (Wen and Wang) published less than one year prior to the instant application priority date (see also as discussed at in instant specification para [0044]).  Further, while Wen et al. teach the elected species of AFP peptide DAFT-2 (SEQ ID NO: 2) (abstract, sequence list) and the carbohydrate (sugar alcohol) of mannitol (para [0033]), Wen et al. was only found to teach an AFP peptide:carbohydrate ratio of 1:1,400 (para [0048]) and not 
  	Possession of Elected Ratio of 1:2000 AFP Peptide:Mannitol, Carrying Out Intended Effect/Purpose:  In the instant application at specification para [0083-84] it was identified that this ratio of 1:2000 will carry out the intended effect of the AFP peptide in both inhibiting mannitol crystallization during freeze-drying AND protecting a model protein, lactate dehydrogenase (LDH), from degradation/maintaining stability while in solution with mannitol.  This effect of mannitol on active agent degradation is a known effect, as recited in instant specification para [0083]:  “It is known that crystalline excipients destabilize LDH in formulations (see, e.g., Izutsu et al., Increased Stabilizing Effects of Amphiphilic Excipients on Freeze-Drying of Lactate Dehydrogenase (LDH) by Dispersion into Sugar Matrices [1995], 12:6, 838-843)”.  To counteract this, it was found that AFP peptide DAFT-1(SEQ ID NO: 2) at a specific ratio of 1:2000 to the carbohydrate mannitol was able to offset this active agent degradation by mannitol, as noted on instant specification para [0084] that:
Activity of LDH was detected in the sample of LDH with mannitol and AFP, while little activity was found for the LDH in the sample with mannitol alone. The presence of LDH seems to induce a degree of crystallinity of mannitol in the freeze-dried powders (see, e.g., the light green line in FIG. 9), while the presence of an AFP in the sample of mannitol and LDH greatly reduces the degree of crystallinity of mannitol (see, e.g., the black line in FIG. 9). The reduction of crystalline mannitol in the freeze-dried samples with the AFP prevents the denaturation of the bioactive substance in the formulations and stabilize the bioactive substance during storage. The suppression of mannitol crystallization in the formulations during freeze-drying in the presence of an AFP is more significant at a ratio of mannitol to AFP of about 2,000:1 as detected using pXRD.

However, as to the last line above in instant specification para [0084], it was not found as to what other ratio’s of any AFP peptide/elected DAFT-1 (SEQ ID NO: 2):carbohydrate/mannitol were in applicant’s possession, with regard to the ratio of 2,000:1 being “more significant” in suppressing mannitol crystallization, with regard to carrying out the intended effect/purpose the claimed invention.  Therefore, while the elected species combination is hereby allowed as not reasonably taught or suggested, it is the only ratio found to have worked and in applicant’s possession, as the data could not be determined as to what other ratios were run and also worked.  Thus, the species combination DAFT-1(SEQ ID NO: 1):mannitol has been rejected below as lacking possession as to any other ratios that will carry out the same, for the intended purpose/use (35 USC 112(a) written description).
Per the interview summary posted with the previous Office action, where this was fully discussed (and questions as to the language of instant specification para [0050] versus [0051] in the context of Fig. 4; see also specification objection below), applicant’s representative will address this with applicant and address this in the next response either by amendment and/or submission of further evidence of support as to such ratios.

Election/Restrictions – Withdrawn In Part (Group), Maintained in Part (Species)
Applicant's election with traverse of Group I (claims 1-13 and 18), in the reply filed on 3/4/19 is acknowledged.  The traversal is on the ground(s) that claims 14-17 (Group II) depend from claim 13 (Group I), and thus, restriction between Groups I and II is improper. Applicant’s further arguments have been fully considered and are found persuasive as Group II (method of use) employs the same product of Group I, where the only steps are standing combining and then freeze-drying.  
DAFP-1 (SEQ ID NO: 2) as the species of antifreeze protein (AFP), mannitol as the species of carbohydrate (sugar alcohol), and at a DAFT-1(SEQ ID NO:2):mannitol ratio of 1:2000 by weight, is acknowledged.  The traversal is on the ground(s) that the species are not independent, distinct, or mutually exclusive.  This remains not found persuasive as to the peptide election based on the first residue alone being different between peptide SEQ ID NO: 2 (Asn) versus peptide SEQ ID NO: 3 (Gln).  Therefore the peptides are patentably distinct based on structure and a search of all 8 peptide sequence databases standardly searched for each peptide claimed poses a serious search burden.  Further, prior art that would teach or render prima facie obvious the first peptide would not necessarily render the same as to another peptide species, absent evidence to the contrary put in writing by applicant in which case art on one peptide species will render prima obvious any other peptide species claimed, in which case the peptide species election will be withdrawn.    As to the carbohydrate species election, a search of the elected carbohydrate mannitol (a sugar alcohol; e.g. claim 8) is mutually exclusive versus a search for any carbohydrate (e.g. a non-sugar alcohol carbohydrate; e.g. claim 1), leaving the claims as not overlapping in scope as the carbohydrates.  As to the third species election, the ratio species election of DAFT-1(SEQ ID NO:2):mannitol ratio of 1:2000 by weight, applicant has provided no arguments thereto and the species election maintained for the reasons of record.  Per standard species election practice, if the respective elected species is found allowable the search will be extended to the next/other species claimed. Applicant has not clearly set forth on the record that prior art on one species would render obvious any other species.
The requirement is still deemed proper and is therefore made FINAL as to the species elections.

	
Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
Claims 6-7, 11-13, 15, 20-22, 26, and claims 28-38, as drawn to the elected species combination of peptide DAFT-1 (SEQ ID NO: 2) as the anti-freeze protein (AFP), mannitol as the carbohydrate (sugar alcohol), at a DAFT-1(SEQ ID NO:2):mannitol ratio of 1:2000 by weight, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the specification states that the elected species combination of AFT peptide DAFT-1 (SEQ ID NO: 2), when combined with elected carbohydrate mannitol, at the elected ratio of 1:2000 stops crystallization of mannitol, per instant specification para [0084]:
Activity of LDH was detected in the sample of LDH with mannitol and AFP, while little activity was found for the LDH in the sample with mannitol alone. The presence of LDH seems to induce a degree of crystallinity of mannitol in the freeze-dried powders (see, e.g., the light green line in FIG. 9), while the presence of an AFP in the sample of mannitol and LDH greatly reduces the degree of crystallinity of mannitol (see, e.g., the The suppression of mannitol crystallization in the formulations during freeze-drying in the presence of an AFP is more significant at a ratio of mannitol to AFP of about 2,000:1 as detected using pXRD.

See Figure 9 below:
	
    PNG
    media_image2.png
    474
    723
    media_image2.png
    Greyscale

However, based on the current specification, until the findings of Fig. 4 are verified as to the ratio of DAFT-1:mannitol employed there (see also specification para 0049-51), there are no other ratios that can be clearly identified that were in applicant’s possession as to the elected AFT peptide DAFT-1:elected carbohydrate mannitol, that carried out the claimed invention’s intended purpose/effect.  In para 49-51, Vials 3-4 did not form crystals, when DAFT-1 (SEQ ID NO: 2) is combined with mannitol, in line with the support in the Fig. 4 and the 1st line of the para [0050].  However, what the ratio employed there is not clearly identified.

	
    PNG
    media_image3.png
    301
    506
    media_image3.png
    Greyscale

[0050] DAFPs, which have more than 13 isoforms, are effective nucleation inhibitors for D-mannitol. FIG. 4 shows six (6) vials 1-6. Vial 1 shows crystals formed from a solution of mannitol alone is distilled deionized water, kept at 4.degree. C. for >12 months. Vial 2 shows crystals formed from a solution of mannitol+denatured DAFP-1 (1% w/v) under identical conditions. Vial 3 shows crystals formed from a solution of mannitol+DAFP-1 (0.001% w/v) under identical conditions. Vial 4 shows crystals formed from a solution of mannitol+DAFP (1% w/v) under identical conditions. Vial 5 shows crystals formed from a solution of mannitol+AFGP1-5 (0.001% w/v) under identical conditions. Vial 6 shows crystals formed from a solution of mannitol+AFGP1-5 (1% w/v) under identical conditions. 

[0051] Vials 3 and 4 show complete inhibition of mannitol crystallization under conditions representative of those that generally promote mannitol crystallization. Vials 5 and 6 show some inhibition of mannitol crystallization under conditions representative of those that generally promote mannitol crystallization. For example, the sizes of the mannitol crystals in vials 5 and 6 are smaller than those in vials 1 and 2, suggesting that they may be re-dissolved more easily and more quickly than the crystals in vials 1 and 2. In addition, there is a noticeably smaller mass and/or volume of mannitol crystals in vial 6 than in vials 1 and 2.
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  With the exception of the elected species of 1:2000 DAFT-1:mannitol ratio, no other ratio of as to the 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Response to Amendments/Arguments/Affidavit (Filed 12/30/20)
Applicant’s amendment (a single broadening amendment to base claim 13 of the AFP (elected DAFT-1, SEQ ID NO: 2):mannitol mass ratio range from 1:500,000 to 2,000,000 per the examiner’s suggestion previous Office action pages 10-11); arguments; and affidavit have been fully considered but not found persuasive.  Applicant’s arguments are found directed to the outstanding issue of whether any antifreeze protein (AFP) from Dendroides canadensis (DAFT)  beyond elected DAFT-1 (see response page 7 of 15) would be reasonably expected to carry out the intended effect of the invention, just as DAFT-1 was found.  The examiner has reviewed the affidavit evidence and the arguments, and finds that the evidence presented for at least 13 DAFT’s are known with a significant core structure therebetween that would be reasonably expected to perform in similar fashion.  However, the claim scope is directed to any DAFP In the interests of advancing prosecution on the merits, applicant may schedule an interview with the examiner, if such would be of interest.
Previous Response to Retained for Continuity:  As previously noted and consistent with the new amendments still, Applicant claims (see claim 13) antifreeze proteins (AFP) of varying scope from 7-17kDA (see claims 8 and 13) as well as four specific AFT’s (DAFT-1, 2, 4, and 6 (claim 1), using any sugar or sugar alcohol, with a range as broad as about 1:500,000 to 1:100 of the former to the latter (the elected species range being 1:2000).  [But see recently allowed method of use employing the same DAFT antifreeze proteins now claimed here, in related U.S. Patent 10/519,521 where a much narrower range of about 1:8000 to 1:260 was found allowable].  The issue is at what ratio of DAFT peptide to mannitol one of ordinary skill in the art would have recognized applicant was in possession of as to the claimed invention - product and its intended use.
	The examiner has reviewed applicant’s affidavit in full as well as the arguments filed therewith corresponding the instantly claimed invention.  The currently claimed ratio remains 1:500,000 to 1:100.  However, upon closer review of applicant’s filing, it is asserted that a much broader scope has actually been shown to carry out the same (see affidavit point 20.):
    PNG
    media_image4.png
    259
    727
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    757
    media_image5.png
    Greyscale

Namely a ratio of 1:2,000,000.  Therefore, it would seem applicant is entitled to a broader ratio scope than presently claimed and may consider filing such with arguments thereto.
	The remaining issue is whether any of DAFT-1, 2, 4 or 6 would have reasonably carried out the same.  Such has not been persuasively argued as only DAFT-1 has been tested.  Applicant has not persuasively shown through representative examples and argued why each of these AFTs/DAFTs with distinct peptide sequences would be example to achieve the same in the presence of this same amount of mannitol.  However, according to the affidavit (Point 12.) the state of the art recognizes at least 13 AFTs/DAFTs (per specification para [0010]).  If such is true, applicant is asked to provide further evidence as to what the relevant core binding structure is that is conserved across these peptides and why such should be reasonably expected to achieve the same intended end result with mannitol at the ratio claimed (or beyond, see above), namely slowing or stopping the growth of crystals to allowing freeze drying of said formulation in solution without the issues associated with said crystals.
Once filed, this remaining evidence as to beyond DAFT-1 as to the other DAFTs/AFTs structural consensus will be fully weighed. The rejection is maintained, in part, for the reasons of record without further amendment and evidence on the record.
Claim Objection, New, Necessitated by Amendment, Maintained, Not Addressed
Claim 29 is objected to because of the following informalities:
After the term “wherein” in line 1, the term --the-- is missing and required to be inserted.  
Appropriate correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAURY A AUDET/Primary Examiner, Art Unit 1654